Jackson, C. J.
Where a widow had set apart to her as the head of the family a homestead out of the property of her deceased husband, and, after the grant of administration on his estate, took dower in the same lands which had been so set apart, and allowed the administrator to sell the balance of the homestead land not included in the dower, without objection, as against a judgment creditor of the widow, the homestead was good on behalf of herself and family, and was not rendered subject to levy,.as to her life estate, by the subsequent dower proceedings. If there were adult heirs of the decedent, the homestead would be invalid as to them, but none such appear in this case; and while the agreed statement of facts is unsatisfactory, the inference from it is that the heirs are minors. 42 Ga, 523, 405; 40 Id., 555, 440, 173; 46 Id., 231; 52 Id... 407; 59 Id., 235; 41 Id., 620.
Judgment affirmed.